Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.    
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-13 and 40-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,829 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “one or more displays; and a game controller that includes one or more processors and one or more memory devices, wherein: the one or more processors, the one or more memory devices, and the one or more displays are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to:” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

US Application Number: 16/777,879
Application Number: 10,621,829 B2
A method of providing a wagering game on an electronic gaming system, the electronic gaming system including a credit input mechanism configured to allow for a credit balance to be established in association with the electronic system, the credit balance increasable or decreasable responsive to a wagering activity associated with the 



one or more displays; and

a game controller that includes one or more processors and one or more memory devices, wherein:

the one or more processors, the one or more memory devices, and the one or more displays are operably connected, and

the one or more memory devices store computer-executable instructions for controlling the one or more processors to:
(a) causing, via the game controller, a first bonus game associated with one or more first awards and one or more second awards to be displayed on the one or more displays of the electronic gaming system, the first bonus game including a depiction of a first construct having a plurality of first stop positions that are each associated with an award selected from the group consisting of: the first awards and 


(b) receive an indication of one or more trigger events;
(c) selecting, by the game controller, one or more of the first stop positions responsive, at least in part, to receipt of each indication of one of the one or more trigger events; and
(c) select one or more of the first stop positions responsive, at least in part, to receipt of each indication of one of the one or more trigger events; and
(d) causing, via the game controller, at least one of the one or more first stop positions that are selected in response to receipt of the indication of one of the one or more trigger events and are, at the time of such selection, associated with one of the one or more second awards to be associated with one of the one or more first awards instead.
(d) cause at least one of the one or more first stop positions that are selected in response to receipt of the indication of one of the one or more trigger events and are, at the time of such selection, associated with one of the one or more second awards to be associated with one of the one or more first awards instead.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale










/Ronald Laneau/
Primary Examiner, Art Unit 3714